     Case 2:18-cv-02710-JAM-KJN Document 88 Filed 02/09/21 Page 1 of 11


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNELL BLEDSOE, SR.,                              No. 2:18-cv-2710 JAM KJN P
12                        Plaintiff,
13            v.                                         ORDER AND REVISED SCHEDULING
                                                         ORDER
14    SGT. MARTINEZ, et al.,
15                        Defendants.
16

17          Plaintiff is a former county jail inmate. He is proceeding pro se, and in forma pauperis

18   with this civil rights action seeking relief pursuant to 42 U.S.C. § 1983. Defendant Martinez’

19   motion for terminating sanctions is before the court. As discussed below, defendants’ motion is

20   partially granted.

21   I. Plaintiff’s Second Amended Complaint

22          Plaintiff alleges that defendant Sgt. Martinez retaliated against plaintiff for filing a

23   grievance against Martinez, by allegedly planting evidence on plaintiff that caused plaintiff to

24   serve additional days in jail, violating plaintiff’s First Amendment rights. (ECF No. 11.)

25   II. Procedural History

26          This action was filed on October 5, 2018, after plaintiff was out of custody. After

27   multiple amendments, plaintiff’s retaliation claim against defendant Martinez was found

28   potentially cognizable. (ECF No. 12.)
                                                        1
     Case 2:18-cv-02710-JAM-KJN Document 88 Filed 02/09/21 Page 2 of 11


 1          On August 13, 2020, the undersigned issued the discovery and scheduling order, setting

 2   the discovery deadline for December 11, 2020. (ECF No. 40.)

 3          On August 28, 2020, plaintiff filed a document that included the word “discovery” in the

 4   title, but also referenced plaintiff’s requests for an environmental circuit prosecutor. (ECF No.

 5   43.) Plaintiff was informed that court permission was not necessary for discovery requests, and

 6   that discovery requests or responses should not be filed with the court until a party becomes

 7   dissatisfied with a response and seeks court relief. (ECF No. 44 at 1-2.)

 8          On October 26, 2020, plaintiff filed a motion for defendant to disclose all evidence to

 9   plaintiff. (ECF No. 66.) In denying the motion, the undersigned provided plaintiff the same

10   reminder from the August 28, 2020 order, but also informed plaintiff that a broad request such as

11   “turn over all evidence” is not sufficient and that plaintiff must specifically identify the discovery

12   he seeks and comply with the applicable discovery rules. (ECF No. 67 at 1-2, citing Fed. R. Civ.

13   P. 30, 33, & 34.)

14          On December 17, 2020, the undersigned granted plaintiff’s motion to modify the

15   scheduling order; the discovery deadline was extended to February 15, 2021, and the pretrial

16   motions deadline was extended to April 16, 2021. (ECF No. 76.)

17   III. Defendant’s Motion for Terminating and Monetary Sanctions

18          Defendant moves for terminating sanctions against plaintiff for his willful failure to attend

19   his properly-noticed depositions; in the alternative, defendant seeks: an order compelling plaintiff

20   to attend his deposition within twenty days, monetary sanctions be imposed in the amount of
21   $2,065.00 for fees and costs incurred in connection with the failed depositions and in bringing the

22   instant motion, and modification of the scheduling order to complete plaintiff’s deposition. (ECF

23   No. 81-1.)

24          A. Legal Standards Governing Sanctions

25          Federal Rule of Civil Procedure 37(d) authorizes the court to issue sanctions when a party

26   fails to appear at a properly noticed deposition or fails to serve answers to properly served
27   interrogatories or requests for inspection of documents. Fed. R. Civ. P. 37(d)(1)(A). The Court

28   may impose a broad range of sanctions, including “prohibiting the disobedient party from
                                                        2
     Case 2:18-cv-02710-JAM-KJN Document 88 Filed 02/09/21 Page 3 of 11


 1   supporting or opposing designated claims or defenses, or from introducing designated matters

 2   into evidence,” “staying further proceedings” until the party has complied with discovery

 3   requirements, and “dismissing the action or proceeding in whole or in part.” Fed. R. Civ. P.

 4   37(d)(3) (incorporating sanctions from Fed. R. Civ. Proc. 37(b)(2)(A)(i)-(vi)); see also, e.g., Wyle

 5   v. R.J. Reynolds Indus., Inc., 709 F.2d 585, 589 (9th Cir. 1983) (“Federal Rule of Civil Procedure

 6   37 authorizes the district court, in its discretion, to impose a wide range of sanctions when a party

 7   fails to comply with the rules of discovery.”) (internal citations omitted).

 8            Additionally, Local Rule 110 provides that “[f]ailure . . . of a party to comply . . . with any

 9   order of the Court may be grounds for imposition by the Court of any and all sanctions . . . within

10   the inherent power of the Court.” Id. District courts have the inherent power to control their

11   dockets and “[i]n the exercise of that power they may impose sanctions including, where

12   appropriate, . . . dismissal.” Thompson v. Hous. Auth., 782 F.2d 829, 831 (9th Cir. 1986) (per

13   curiam). Terminating sanctions may be warranted where “discovery violations threaten to

14   interfere with the rightful decision of the case.” Conn. Gen. Life Ins. Co. v. New Images of

15   Beverly Hills, 482 F.3d 1091, 1097 (9th Cir. 2007).

16            B. Standards Governing Terminating Sanctions

17            District courts retain broad discretion to control their dockets and “[i]n the exercise of that

18   power they may impose sanctions, including where appropriate, default or dismissal.” Adams v.

19   California Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007)1 (brackets in original)

20   (quoting Thompson, 782 F.2d at 831). “[C]ourts have inherent power to dismiss an action when a
21   party has willfully deceived the court and engaged in conduct utterly inconsistent with the orderly

22   administration of justice.” Fjelstad v. American Honda Motor Co., Inc., 762 F.2d 1334, 1338 (9th

23   Cir. 1985) (internal quotations and citation omitted); see, e.g., Anheuser-Busch, Inc. v. Natural

24   Beverage Distrib., 69 F.3d 337, 348 (9th Cir. 1995) (upholding dismissal where party engaged in

25   deceptive practices that undermined the integrity of the proceedings). But such a harsh penalty

26   “should be imposed as a sanction only in extreme circumstances.” Thompson, 782 F.2d at 831
27

28   1
         Adams was overruled on other grounds by Taylor v. Sturgell, 553 U.S. 880, 904 (2008).
                                                     3
     Case 2:18-cv-02710-JAM-KJN Document 88 Filed 02/09/21 Page 4 of 11


 1   (citing Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)). Courts have dismissed an

 2   action with prejudice for various reasons. See e.g., Malone v. United States Postal Service, 833

 3   F.2d 128, 130-31 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson,

 4   779 F.2d at 1424 (dismissal for failure to prosecute and for failure to comply with local rules);

 5   Sanchez v. Rodriguez, 298 F.R.D. 460, 464 (C.D. Cal. 2014) (applied terminating sanctions for

 6   pro se plaintiff’s failure to respond to discovery requests).

 7          Accordingly, the Ninth Circuit permits imposition of such terminating sanctions only after

 8   the district court has weighed: “(1) the public’s interest in expeditious resolution of litigation;

 9   (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public

10   policy favoring disposition of cases on their merits and (5) the availability of less drastic

11   sanctions.” Thompson, 782 F.2d at 831; Conn. Gen. Life Ins. Co., 482 F.3d at 1096 (“Only

12   ‘willfulness, bad faith, and fault’ justify terminating sanctions.”) (quoting Jorgensen v. Cassiday,

13   320 F.3d 906, 912 (9th Cir. 2003)).

14          Plaintiff is proceeding pro se, and the court is mindful of precedent directing lenience in

15   the interpretation of plaintiff’s pleadings. The pleadings of pro se litigants are held to “less

16   stringent standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519,

17   520 (1972). Such lenience is important in a civil rights case, where “the court must construe the

18   pleadings liberally and afford the plaintiff the benefit of any doubt.” Karim-Panahi v. L.A. Police

19   Dep’t, 839 F.2d 621, 623 (9th Cir. 1988); see also Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th

20   Cir. 1992) (The rule of liberal construction is “particularly important in civil rights cases.”).
21   Nevertheless, while courts construe pleadings liberally in favor of pro se litigants, pro se plaintiffs

22   remain bound by the applicable procedural rules. See Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir.

23   1995); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (overruled on other grounds by Lacey v.

24   Maricopa Cnty., 693 F.3d 896 (9th Cir. 2012)). “A party’s lack of counsel may be considered in

25   evaluating the willfulness of discovery violations and the failure to obey orders and in weighing

26   the other factors regarding dismissal, but pro se status does not excuse intentional noncompliance
27   with discovery rules and court orders.” Sanchez, 298 F.R.D. at 470 (collecting cases).

28   ////
                                                         4
     Case 2:18-cv-02710-JAM-KJN Document 88 Filed 02/09/21 Page 5 of 11


 1          C. Prior Warnings

 2          On September 12, 2018, the parties were warned that the failure of any party to comply

 3   with the Federal Rules of Civil Procedure or the Local Rules of Court may result in the

 4   imposition of sanctions including, but not limited to, dismissal of the action or entry of default.

 5   (ECF No. 15 at 5, citing Fed. R. Civ. P. 41(b).)

 6          On September 2, 2020, plaintiff was cautioned that further filing of discovery requests or

 7   responses, except as required by rule of court, may result in an order of sanctions, including, but

 8   not limited to, a recommendation that this action be dismissed. (ECF No. 44.) On October 29,

 9   2020, plaintiff was provided the same warning. (ECF No. 64.)

10          D. Pertinent Facts

11          1. On December 7, 2020, plaintiff was personally served with a notice of deposition

12   requiring him to appear on December 11, 2020. (ECF No. 81-2 at 5-7.)

13          2. On December 7, 2020, plaintiff called defense counsel and spoke with defense

14   counsel’s legal secretary, Lisa M. Beltran (“Ms. Beltran”), advising that plaintiff would not attend

15   his December 11, 2020 deposition until defendant produced documents. (ECF No. 81-3 (Beltran

16   Decl.).) At that time, plaintiff had not properly propounded any discovery requests.

17          3. On December 8, 2020, plaintiff called defense counsel and left a voicemail advising he

18   would not attend the December 11, 2020 deposition because he had not received particular

19   documents. (ECF No. 81-3.) Plaintiff also requested that two non-party employees of the San

20   Joaquin County Sheriff’s Department, Christina Martinez and Lt. Leatuge, be present at the
21   deposition. (ECF No. 81-3.)

22          4. On December 10, 2020, Ms. Beltran called plaintiff to confirm his deposition and

23   provide him the Zoom link necessary to appear remotely if he so chose. (ECF No. 81-3.)

24   Plaintiff told Ms. Beltran that he would not be appearing at the deposition because he had not

25   been served with particular documents. (Id.)

26          5. On December 11, 2020, plaintiff’s deposition went forward and plaintiff did not
27   appear. A record of his non-appearance was made. (ECF No. 81-2 at 9-13.)

28   ////
                                                        5
     Case 2:18-cv-02710-JAM-KJN Document 88 Filed 02/09/21 Page 6 of 11


 1          6. Following the order extending the discovery deadline, on December 17, 2020,

 2   defendant re-noticed plaintiff’s deposition for January 6, 2021. (ECF No. 15-18.)

 3          7. On December 18, 2020, plaintiff called defense counsel and left a voicemail requesting

 4   the date, time, and location of the deposition, and also requested the production of documents.

 5   (ECF No. 81-3.)

 6          8. On December 22, 2020, plaintiff called defense counsel wanting to reschedule his

 7   deposition until after his receipt of documents and demanding that “Lt. Leatuge” and “Officer

 8   Smith” appear at the deposition. (ECF No. 81-3.)

 9          9.   On December 22, 2020, plaintiff again called defense counsel and left a voicemail

10   requesting a date to examine documents. (ECF No. 81-3.)

11          10. On December 22, 2020, defense counsel sent meet and confer correspondence to

12   plaintiff in an attempt to persuade plaintiff to attend his deposition and follow federal discovery

13   rules. (ECF No. 81-2 at 20.)

14          11. On January 6, 2021, plaintiff failed to appear for his deposition. A record of his non-

15   appearance was made. (ECF No. 81-2 at 22-27.)

16          E. Discussion

17                  1. Plaintiff’s First Deposition

18          Initially, plaintiff objects that the first deposition was not properly-noticed because it did

19   not provide him at least 10 days’ notice, relying on state law. (ECF No. 83 at 1-2.)

20          Rule 30(b)(1) of the Federal Rules of Civil Procedure requires that a party seeking a
21   deposition give “reasonable notice” of the deposition. Courts construe “reasonable notice” to be

22   five days, if the deposition notice does not require production of documents at the deposition.

23   Millennium Labs, Inc. v. Allied World Assur. Co., 2014 WL 197744 at *2, n.1 (S.D. Cal. 2014),

24   Pac. Mar. Freight, Inc. v. Foster, 2013 WL 6118410 at *2, n.2 (S.D. Cal. 2013).

25          The first deposition notice only provided plaintiff with four days’ notice, not five, and

26   thus the first deposition was not properly-noticed. Therefore, despite plaintiff’s inappropriate
27   attendant demands, it was arguably not unreasonable for plaintiff not to appear.

28   ////
                                                        6
     Case 2:18-cv-02710-JAM-KJN Document 88 Filed 02/09/21 Page 7 of 11


 1                  2. Second Deposition

 2          Plaintiff’s second failure to appear for deposition, however, was not justified. On

 3   December 17, 2020, defense counsel served plaintiff with the amended notice of deposition for

 4   January 6, 2021. This deposition notice provided plaintiff with 20 days’ notice, more than the

 5   reasonable notice required under Rule 30(b)(1).

 6          In his opposition, plaintiff objects that he did not receive the notice for the January 6,

 7   2021 deposition until January 1, 2021, and contends that five days’ notice is insufficient. (ECF

 8   No. 83 at 2.) However, plaintiff’s claim is refuted by his December 18 and 22, 2020 phone calls

 9   he made to defense counsel’s office. In addition, defense counsel’s sent plaintiff a meet and

10   confer letter on December 22, 2020, which plaintiff fails to mention. But even assuming plaintiff

11   did not receive the deposition notice until January 1, 2021, five days’ notice is reasonable.

12                  a. Was plaintiff’s failure to appear for deposition willful?

13          Before imposing terminating sanctions, due process requires that a Court find that a

14   litigant’s conduct was the result of “willfulness, bad faith, or fault.” Hyde & Drath v. Baker, 24

15   F.3d 1162, 1167 (9th Cir. 1994) (citing Wyle v. R.J. Reynolds Indus., 709 F.2d 585, 589 (9th Cir.

16   1983)). To find that a litigant has acted with “willfulness, bad faith, or fault,” a court need only

17   find that the failure to participate in discovery was “disobedient conduct not shown to be outside

18   the control of the litigant.” Fjelstad, 762 F.2d at 1341. The willfulness standard simply requires

19   that the “punished conduct [is] within the litigant’s control.” Id. On the other hand, if the failure

20   to produce is the result of circumstances outside of the recalcitrant party’s control or an inability
21   to fulfill the party’s litigation obligations, dismissal is not proper. United States v. Sumitomo

22   Marine & Fire Ins. Co., Ltd., 617 F.2d 1365, 1369 (9th Cir. 1980).

23          Here, plaintiff’s failure to appear at the second deposition was entirely within plaintiff’s

24   control. Indeed, it was plaintiff who demanded that defense counsel produce documents as well

25   as nonparties at the deposition before plaintiff would agree to be deposed. Calling counsel and

26   demanding discovery does not constitute a proper discovery request. The court has warned
27   plaintiff on at least two occasions that he must properly propound discovery requests. Moreover,

28   plaintiff cannot demand that defense counsel produce documents or witnesses before plaintiff will
                                                        7
     Case 2:18-cv-02710-JAM-KJN Document 88 Filed 02/09/21 Page 8 of 11


 1   appear at a properly-noticed deposition. Thus, the court finds plaintiff’s refusal to attend the

 2   second deposition to be willful. Because this finding permits the court to consider the imposition

 3   of terminating sanctions, the court does not yet conclude that petitioner was acting in bad faith.

 4                  b. Do the five factors support terminating sanctions?

 5          Because plaintiff’s failure to attend his deposition was willful, the undersigned must

 6   evaluate whether the five factors weigh in favor of imposing terminating sanctions. Such factors

 7   provide a “way for a . . . judge to think about what to do,” rather than “a series of conditions

 8   precedent before the judge can do anything.” In re Phenylpropanolamine (PPA) Prod. Liab.

 9   Litig., 460 F.3d 1217, 1226 (9th Cir. 2006), quoting Valley Eng’rs, 158 F.3d at 1057. Generally,

10   the key factors in this evaluation are the risk of prejudice and the availability of alternative

11   sanctions. Wanderer v. Johnston, 910 F.2d 652, 656 (9th Cir. 1990).

12          Despite plaintiff’s actions and omissions in this action, the undersigned does not find that

13   terminating sanctions are warranted at this juncture. Because the court has not yet issued a

14   warning concerning the consequences of plaintiff’s failure to sit for deposition, the court is

15   hopeful that the court’s warning may impress upon plaintiff his duty to comply and sit for his

16   deposition. See Wells v. Cagle, 2018 WL 1617169, at *7 (E.D. Cal. Apr. 4, 2018) (discussing

17   possible lesser sanction of “an order compelling plaintiff’s deposition attendance and resetting of

18   dates”). Cf. Malone, 833 F.2d at 133 (noting that failure to warn, while not always required, has

19   frequently been a contributing factor to Ninth Circuit orders reversing dismissal, and collecting

20   cases); Sanchez, 298 F.R.D. at 465-66, 472 (approving report and recommendation finding that
21   lesser sanctions would not be effective where plaintiff ignored court orders warning him that

22   failure to comply with discovery orders and respond to the court's Order to Show Cause would

23   result in sanctions (including dismissal)). Moreover, as set forth below, the undersigned finds

24   that lesser sanctions would be satisfactory. However, plaintiff is cautioned that if he fails to again

25   appear for deposition, the court will not hesitate to impose terminating sanctions.

26                  c. Alternative Sanctions
27          If the court opts not to impose terminating sanctions, defendant seeks the imposition of

28   monetary sanctions. Rule 37 provides “the court must require the party failing to act, the attorney
                                                         8
     Case 2:18-cv-02710-JAM-KJN Document 88 Filed 02/09/21 Page 9 of 11


 1   advising that party, or both to pay the reasonable expenses, including attorneys’ fees, caused by

 2   the failure, unless the failure was substantially justified and or other circumstances make an

 3   award of expenses unjust.” Fed. R. Civ. P. 37(d)(3).

 4          Based on plaintiff’s willful failure to appear at his second deposition, it appears that

 5   plaintiff’s failure to attend his deposition was not substantially justified. Fed. R. Civ. P.

 6   37(a)(5)(A). Thus, it appears that an order awarding defendant his reasonable expenses may be

 7   appropriate. Defense counsel seeks reimbursement of the $265.00 certified shorthand reporter’s

 8   fee incurred for the January 6, 2021 deposition, as well as $1,800.00 in attorney fees. Plaintiff

 9   did not address either request. However, the court is unable to determine whether such attorney

10   fees are reasonable because counsel did not provide his hourly rate. Defense counsel claimed he

11   would charge his client’s principal a minimum of $1,600.00 for preparation of the instant motion,

12   and supporting declarations, but also included “any subsequent personal appearance for oral

13   argument.” (ECF No. 81-2 at 2.) Because no oral argument was required, it is unclear whether

14   the $1600.00 should be reduced. Instead, given the plaintiff’s pro se status, the court hereby

15   orders plaintiff to pay defendants’ costs and fees in the amount of five-hundred dollars ($500.00)

16   within 14 days from the date of this order.

17                  d. Orders to Comply

18          Defendant’s request that plaintiff be ordered to attend his deposition is granted. Plaintiff

19   is ordered to attend his deposition that is noticed pursuant to this order. Plaintiff is warned that

20   failure or refusal to attend such deposition will result in the imposition of sanctions, including, but
21   not limited to, a recommendation that this action be dismissed. See Fed. R. Civ. P. 37(b)(2)(A)

22   (sanctions may be imposed for failure to comply with a discovery order); Fed. R. Civ. P.

23   37(d)(1)(A) (sanctions may be imposed for failure to appear at a properly-noticed deposition).

24   Plaintiff is advised that he cannot demand that defense counsel produce documents or witnesses,

25   nonparty or otherwise, at plaintiff’s deposition. Rather, plaintiff has a duty to attend his properly-

26   noticed deposition.
27   ////

28   ////
                                                         9
     Case 2:18-cv-02710-JAM-KJN Document 88 Filed 02/09/21 Page 10 of 11


 1          F. Modification of Scheduling Order

 2          In light of this order, the discovery deadline is extended solely for the purposes of

 3   completing plaintiff’s deposition. Plaintiff’s deposition shall be noticed to occur within twenty

 4   days from the date of this order.

 5   IV. Plaintiff’s Motion

 6          In his opposition to the motion, plaintiff seeks a second extension of the discovery

 7   deadline.

 8          “The district court is given broad discretion in supervising the pretrial phase of litigation.”

 9   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (citation and internal

10   quotation marks omitted). Rule 16(b) provides that “[a] schedule may be modified only for good

11   cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The schedule may be modified

12   ‘if it cannot reasonably be met despite the diligence of the party seeking the extension.’”

13   Zivkovic v. Southern California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (quoting

14   Johnson, 975 F.2d at 607).

15          Here, plaintiff fails to demonstrate good cause or his diligence in properly seeking

16   discovery. Rather, plaintiff recounts his efforts to obtain discovery by calling defense counsel’s

17   office, and by mailing defense counsel a “motion to disclose all grievances” and subpoenas for

18   defendant, Lt. Leatuge and Officer Smith to appear at the deposition set for February 5, 2021.

19   (ECF No. 83 at 2, 3). Such efforts again demonstrate plaintiff’s failed efforts to propound proper

20   discovery requests. Discovery was extended once at plaintiff’s request, and the court has
21   attempted to provide him guidance in terms of properly propounding discovery requests, to no

22   avail. Plaintiff, who is not in custody, has had just over six months to conduct discovery. On this

23   record, plaintiff fails to demonstrate good cause to modify the discovery deadline. Plaintiff’s

24   motion is denied.2

25   ////

26   2
       On January 28, 2021, and February 3, 2021, plaintiff filed ‘‘objections,” apparently
27   complaining that defense counsel did not provide the requested grievances or respond to the
     subpoenas. However, as noted above, plaintiff did not properly propound his discovery requests;
28   therefore, his objections are overruled. (ECF Nos. 85, 86.)
                                                     10
     Case 2:18-cv-02710-JAM-KJN Document 88 Filed 02/09/21 Page 11 of 11


 1   VI. Orders

 2             Accordingly, IT IS HEREBY ORDERED that defendant’s motion for terminating

 3   sanctions (ECF No. 81) is granted in part and denied in part as follows:

 4             1. Defendant’s motion for terminating sanctions (ECF No. 81) is denied without

 5   prejudice;

 6             2. Defendant’s motion to compel plaintiff’s deposition (ECF No. 81) is granted;

 7             3. Plaintiff is ordered to appear for his deposition noticed pursuant to this order;

 8             4. Discovery is reopened for the sole purpose of taking plaintiff’s deposition; in all other

 9   respects, the August 30, 2020 scheduling order remains in effect;

10             5. Defendant shall re-notice plaintiff’s deposition to occur within twenty days from the

11   date of this order;

12             6. Within fourteen days from the date of this order, plaintiff shall pay five-hundred

13   dollars ($500.00) for defense attorney’s fees and costs; failure to make such payment will result

14   in a recommendation that this case be dismissed; and

15             7. Plaintiff’s motion to modify the scheduling order (ECF No. 83) is denied.

16   Dated: February 9, 2021

17

18
     /bled2710.term.sanc
19

20
21

22

23

24

25

26
27

28
                                                          11
